      Case 5:20-cv-00023 Document 8 Filed on 04/30/20 in TXSD Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                LAREDO DIVISION

UNITED STATES OF AMERICA,                 §
                                          §
            Plaintiff,                    §
                                          §
 v.                                       §    CASE NO. 5:20-CV-023
                                          §
 2.9449 ACRES OF LAND, MORE OR LESS,      §
 SITUATE IN WEBB COUNTY,                  §
 STATE OF TEXAS; AND ANTONIO J.           §
 MEDINA, JR.                              §
                                          §
           Defendants.                    §
______________________________________________________________________________

      JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER F.R.C.P. 26(f)
______________________________________________________________________________

 1.   State when and in what manner the parties conferred as required by Rule 26(f), and
      identify the counsel and/or parties who participated in the conference.

      Pursuant to Rule 26(f) Federal Rules of Civil Procedure, a conference was held via
      telephone on April 16, 29, & 30, 2020. Antonio Medina attended on behalf of the
      Defendant and John A. Smith III, Assistant United States Attorney, attended on behalf of
      the Plaintiff.

 2.   List by case number and court any cases related to this one that are pending in any
      state or federal court and describe how they are related.

      None.

 3.   Briefly describe what this case is about.

      This is a civil action brought by the United States of America under the power of eminent
      domain through a Declaration of Taking at the request of the Secretary of the Department
      of Homeland Security, through the Acquisition Program Manager, Wall Program
      Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
      Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for
      the taking of a temporary assignable easement beginning on the date possession is granted
      to the United States and ending 12 months later, consisting of the right of the United States,
      its agents, contractors, and assigns to enter in, on, over and across the land described in
      Schedule C of the Declaration of Taking to survey, make borings, and conduct other
      investigatory work needed to plan the proposed construction of border infrastructure.

                                            Page 1 of 6
                                       Joint Discovery Plan
      Case 5:20-cv-00023 Document 8 Filed on 04/30/20 in TXSD Page 2 of 6




4.    Specify the allegation of federal jurisdiction.

      Plaintiff alleges the Court has subject matter jurisdiction over this action pursuant to 28
      U.S.C. § 1358.

5.    Name the parties who disagree with the jurisdiction allegations and state their
      reasons.

      None.

6.    List anticipated additional parties that should be included, when they can be added,
      and by which parties desire their inclusion.

      None.

7.    List anticipated interventions.

      None.

8.    Describe any class-action issues.

      None.

9.    State whether each party represents that it has made the initial disclosures required
      by FRCP 26(a). If not, describe the arrangements that have been made to complete
      such disclosures.

      Parties stipulate, pursuant to Rule 26(a)(1)(A), that initial disclosures are unnecessary in
      this condemnation action for a nonexclusive temporary easement.

10.   Describe the discovery plan proposed by the parties, including:

      A. What changes should be made in the timing, form or requirement for
         disclosures under Rule 26(a)?

          Parties stipulate, pursuant to Rule 26(a)(1)(A), that initial disclosures are
          unnecessary in this condemnation action for a nonexclusive temporary easement.

      B. When and to whom the plaintiff anticipates it may send interrogatories?

          Parties stipulate, pursuant to Federal Rule of Civil Procedure 29(b), that
          interrogatories are unnecessary in this right of entry case.

      C. When and to whom the defendant anticipates it may send interrogatories?


                                             Page 2 of 6
                                        Joint Discovery Plan
      Case 5:20-cv-00023 Document 8 Filed on 04/30/20 in TXSD Page 3 of 6



           Parties stipulate, pursuant to Federal Rule of Civil Procedure 29(b), that
           interrogatories are unnecessary in this right of entry case.


      D. Of Whom and by when the plaintiff anticipates taking oral depositions?

           Parties stipulate, pursuant to Federal Rule of Civil Procedure 29(b), that
           depositions are unnecessary in this right of entry case.

      E. Of Whom and by when the defendant anticipates taking oral depositions?

           Parties stipulate, pursuant to Federal Rule of Civil Procedure 29(b), that
           depositions are unnecessary in this right of entry case.

      F.   When the plaintiff (or the party with the burden of proof on an issue) will be
           able to designate experts and provide the reports required by Rule 26(a)(2)(B),
           and when the opposing party will be able to designate responsive experts and
           provide their reports?

           Defendants have the burden of proof, but the parties stipulate pursuant to Federal
           Rule of Civil Procedure 29(b), that expert designations are unnecessary in this
           right of entry case.

      G. List expert depositions the plaintiff (or the party with the burden of proof on
         an issue) anticipates taking and their anticipated completion date. See Rule
         26(a)(2)(B) (expert report)?

           Parties stipulate, pursuant to Federal Rule of Civil Procedure 29(b), that expert
           depositions are unnecessary in this right of entry case.

      H. List expert depositions the opposing party anticipates taking and their
         anticipated completion date. See Rule 26(a)(2)(B) (expert report)?

           Parties stipulate, pursuant to Federal Rule of Civil Procedure 29(b), that expert
           depositions are unnecessary in this right of entry case.

11.   If the parties are not agreed on a part of the discovery plan, describe the separate
      views and proposals of each party.

      None.

12.   Specify the discovery beyond initial disclosures that has been undertaken to date.

      None.

13.   State the date the planned discovery can reasonably be completed.

      Not Applicable.
                                            Page 3 of 6
                                       Joint Discovery Plan
      Case 5:20-cv-00023 Document 8 Filed on 04/30/20 in TXSD Page 4 of 6




14.   Describe the possibilities for a prompt settlement or resolution of the case that were
      discussed in your Rule 26(f) meeting.

      The parties have been unable to resolve the case; however, both parties have agreed to
      continue exploring options for settling this matter prior to a trial on the merits.

15.   Describe what each party has done or agreed to do to bring about a prompt
      resolution.

      Prior to filing suit, Defendant was sent correspondence from the United States Army Corps
      of Engineers requesting written permission to temporarily access the Defendant’s land for
      a period of twelve (12) months to conduct a survey, environmental assessment, appraisal,
      and related work to assess the Defendant’s land for possible acquisition in support of U.S.
      Customs and Border Protection’s construction of border infrastructure. A Right of Entry
      (ROE) and Site Assessment and exhibit map of the Defendant’s land was included.

      Individuals from the United States Customs and Border Protection and United States Army
      Corps of Engineers met with Mr. Antonio J. Medina, Jr. on October 23, 2019, at his home
      to discuss the ROE. Mr. Medina, Jr., stated he would review the ROE and contact Agent
      Garcia at a later time. On October 30, 2019, Mr. Medina, Jr., contacted Agent Garcia and
      stated he would not sign the ROE. On January 8, 2020, AUSA John Smith, met with Mr.
      Medina in order to confer regarding the temporary estate sought, the surveying/testing
      process, and any potential impacts to Mr. Medina’s property. AUSA Smith accompanied
      Mr. Medina to his property to observe the property and understand any concerns he may
      have. AUSA Smith also explained the condemnation process should the United States need
      to file a Declaration of Taking in order to acquire the temporary estate in order to enter Mr.
      Medina’s’s land to conduct surveys and testing. After consultation with Mr. Medina, he
      elected not to sign a Right of Entry. The undersigned AUSA contacted Mr. Medina on
      April 16, 2020, in order to confer regarding possession of the temporary estate described
      in Schedule E of the Declaration of Taking (Docket No. 2) and Mr. Medina is opposed to
      this motion for possession.

16.   From the attorneys' discussion with the client, state the alternative dispute resolution
      techniques that are reasonably suitable, and state when such a technique may be
      effectively used in this case.

      The parties do not think alternative dispute resolution is applicable.

17.   Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
      position on a trial before a magistrate judge.

      The parties would agree to a trial before a magistrate judge.

18.   State whether a jury demand has been made and if it was made on time.


                                            Page 4 of 6
                                       Joint Discovery Plan
      Case 5:20-cv-00023 Document 8 Filed on 04/30/20 in TXSD Page 5 of 6



      Plaintiff makes no demand for a jury. Defendants have not made a demand for a jury
19.   Specify the number of hours it will take to present the evidence in this case.

      The evidence in this case could be presented in less than one day.
20.   List pending motions that could be ruled on at the initial pretrial and scheduling
      conference.

      The United States has filed an Opposed Motion for Order of Immediate Possession and
      deposited the estimated just compensation of $100.00 into the Registry of the Court. The
      landowner disagrees with the estimated just compensation and believes that the estimated
      just compensation should be $1000.00.

21.   List other motions pending.

      None.

22.   Indicate other matters peculiar to this case, including discovery, that deserve the
      special attention of the court at the conference.

      Discussion of just compensation.

23.   List the names, bar numbers, addresses, and telephone numbers of all counsel.


      Counsel for Plaintiff:

      JOHN A. SMITH III
      Assistant United States Attorney
      Attorney-in-Charge
      Southern District of Texas No. 8638
      Texas Bar No. 18627450
      One Shoreline Plaza
      800 North Shoreline Blvd., Suite 500
      Corpus Christi, Texas 78401
      Telephone: (361) 888-3111
      Facsimile: (361) 888-3234
      E-mail: john.a.smith@usdoj.gov




      For Defendants:
      Antonio J. Medina, Jr.
      3106 Spring Creek Dr.
      Laredo, TX 78045
      Phone:      956-724-4021

                                          Page 5 of 6
                                     Joint Discovery Plan
      Case 5:20-cv-00023 Document 8 Filed on 04/30/20 in TXSD Page 6 of 6




                                                               Respectfully submitted,

 FOR DEFENDANTS:                                               FOR PLAINTIFF:

                                                               RYAN K. PATRICK
 s/ Antonio J. Medina (by permission)                          United States Attorney
                                                               Southern District of Texas
 Antonio J. Medina, Jr.
 3106 Spring Creek Dr.                                By:      s/ John A. Smith III____________
 Laredo, TX 78045                                              JOHN A. SMITH III
 Phone:      956-724-4021                                      Assistant United States Attorney
                                                               Attorney-in-Charge
                                                               Southern District of Texas No. 8638
                                                               Texas Bar No. 18627450
                                                               One Shoreline Plaza
                                                               800 North Shoreline Blvd., Suite 500
                                                               Corpus Christi, Texas 78401
                                                               Telephone: (361) 888-3111
                                                               Facsimile: (361) 888-3234
                                                               E-mail: john.a.smith@usdoj.gov

                                                               Attorney in Charge for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system and sent a copy via email to the following:

Antonio J. Medina

                                                               s/ John A. Smith III____________
                                                               JOHN A. SMITH III




                                             Page 6 of 6
                                        Joint Discovery Plan
